       Case 3:20-cv-00778-BAJ-EWD         Document 15   06/09/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 SELETHA B. ALLEN                                                  CIVIL ACTION

 VERSUS

 MANUFACTURERS' ALLIANCE                                  NO. 20-00778-BAJ-EWD
 INSURANCE COMPANY, ET AL.

                               RULING AND ORDER

      Before the Court is the Magistrate Judge’s April 23, 2021 Report and

Recommendation (Doc. 14), recommending that the above-captioned action be

remanded sua sponte to the Nineteenth Judicial District Court, Parish of East Baton

Rouge, State of Louisiana, due to Defendants’ failure to establish that the amount in

controversy exceeds the $75,000.00 threshold required for diversity jurisdiction under

28 U.S.C. § 1332. There are no objections to the Magistrate Judge’s Report and

Recommendation.

      Having carefully considered Defendants’ removal materials and related filings,

including Plaintiff’s original state court Petition, the Court APPROVES the

Magistrate Judge’s Report and Recommendation and ADOPTS it as the Court’s

opinion in this matter.

      Accordingly,

      IT IS ORDERED that the above-captioned action is REMANDED to the

Nineteenth Judicial District Court for the Parish of East Baton Rouge, State of

Louisiana, for lack of subject matter jurisdiction.
Case 3:20-cv-00778-BAJ-EWD          Document 15   06/09/21 Page 2 of 2




A judgment will issue separately.

                          Baton Rouge, Louisiana, this 9th day of June, 2021



                                ______________________________________
                                JUDGE BRIAN A. JACKSON
                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA




                                     2
